Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,11,14 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skourtis (US20200089917) in view of Duluk (US20140281110) and in further view of Yamamoto (US20150248742).
	
	Regarding Claim 1,17 and 22 Skourtis discloses an apparatus comprising: memory to store data (Paragraph [0049 lines 1-3])
corresponding to one or more Artificial Intelligence (AI) tasks, (Paragraph [0068 lines 3-5])
and logic circuitry to perform one or more operations in a protected environment (Paragraph [0099 lines 1-3] Examiner Note (E.N.) Secure computation can be performed in a CPU enclave or by using homomorphic encryption)

Skourtis does not, but in related art, Duluk teaches:
wherein the memory comprises at least a shared memory partition (Paragraph [0018 lines 1-3] E.N. Shared memory can include a CPU and a PPU (which can be a GPU)).
and a Graphics Processing Unit (GPU) only memory partition; (Paragraph [0018 lines 7-9] E.N. Due to GPU-owned memory having a shorter access time compared to a shared memory, frequently accessed memory pages can be migrated to a GPU only memory system. 
to cause transmission of the stored data from the shared memory partition of the memory to the GPU only memory partition of the memory, (Paragraph [0018 lines 7-9] E.N. Due to GPU-owned memory having a shorter access time compared to a shared memory, frequently accessed memory pages can be migrated to a GPU only memory system.
wherein the shared memory partition is accessible by both a GPU and a Central Processing Unit (CPU), (Paragraph [0018 lines 1-3] E.N. Shared memory can include a CPU and a PPU (which can be a GPU).
wherein the GPU only memory partition is only accessible by the GPU, (Paragraph [0018 lines 8-9] GPU accessed memory pages are migrated to the GPU memory system allowing only the GPU to access those memory due to increase in performance.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis to incorporate the teachings of Duluk because Skourtis already discloses storing data related to AI tasks as well as protected environment while failing to explicitly disclose shared memory, GPU only memory and transmission of data from shared memory to GPU only memory which is taught by Duluk. Incorporating the teachings of Skourtis to Duluk allows for an apparatus the ability to store AI task related data in a protected environment that can be transmission from a shared memory to a GPU only memory for a much better performance. 

Skourtis and Duluk do not, but in related art, Yamamoto teaches: wherein an Internet of Things (IoT) device or a vehicle comprises one or more of: the logic circuitry, the memory, and a processor having one or more processor cores. (Paragraph [0040] E.N. A Vehicle can contain different types of sensors such as temperature, revolution, speed, fuel sensors which can be considered logic circuitry.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis in view of Duluk to incorporate the teachings of Yamamoto because Skourtis in view of Duluk do not explicitly teach vehicles comprising of logic circuitry which is taught by Yamamoto. Incorporating the teachings of Yamamoto to Skourtis and Duluk allows for the apparatus to use vehicles in their system. 

Regarding Claim 2, Claim 18 and Claim 25, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1, the method of claim 17 and the non-transitory computer readable medium of claim 22. Skourtis further discloses wherein execution of the one or more operations in the protected environment is to protect the one or more Al tasks during execution of the one or more Al tasks on the GPU from code to be executed on the CPU. (Paragraph [0123] E.N. Data used for AI task such as inferencing or model training is protected by the computer agent using secure enclaves or homomorphic encryption.)

Regarding Claim 3, Claim 19, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1, the method of claim 17 and the non-transitory computer readable medium of claim 22. Skourtis further discloses comprising logic to encrypt the stored data prior (Paragraph [0016 lines 2-4])
Skourtis does not, but in related art, Duluk teaches: to transmission of the stored data from the shared memory partition of the memory to the GPU only memory partition of the memory. (Paragraph [0018 lines 7-9] E.N. Due to GPU-owned memory having a shorter access time compared to a shared memory, frequently accessed memory pages can be migrated to a GPU only memory system.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis to incorporate the teachings of Duluk because Skourtis already discloses encrypting data while failing to explicitly teach transmission of the stored data from shared to GPU only memory which is taught by Duluk. Incorporating the teachings of Duluk to Skourtis allows for the apparatus to transmission the stored data in a secure way as the data that is being transported is encrypted.

Regarding Claim 4, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 3. Skourtis further discloses wherein the GPU comprises logic to decrypt the encrypted data based on a key to be provided by security logic of the CPU. (Paragraph [0134] E.N. Homomorphic encryption can be used by the GPU to process the encrypted data without having to decrypt the said data. Also, the homomorphically processed data can still be decrypted using a private key)
 
Regarding Claim 5, Claim 20 and Claim 24, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1, the method of claim 17 and the non-transitory computer readable medium of claim 22. Skourtis further discloses comprising logic to encrypt inference results of the one or more Al tasks. (Paragraph [0134 lines 1-3] E.N. Homomorphic Encryption can be used to optimize a faster inference)
Regarding Claim 24, Skourtis further discloses comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations (Paragraph [0022]).

Regarding Claim 6 and Claim 21, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1 and the method of claim 17. Skourtis further discloses wherein encryption or decryption is to be performed based on a symmetric or an asymmetric key. (Paragraph [0070 1-3] E.N. Homomorphic Encryption can be used to encrypt data. A private key can be used to decrypt the result of homomorphically processed data (See Paragraph [0134])

Regarding Claim 7, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1. Skourtis further discloses wherein the CPU comprises security logic to provide a Trusted Execution Environment (TEE). (Paragraph [0069 lines 1-2] E.N. Secure Computations can be conducted in a CPU enclave which is a portion of the CPU that is restricted/trusted.)

Regarding Claim 8, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1. Skourtis does not, but in related art, Duluk teaches: wherein the GPU comprises the logic circuitry. (Paragraph [0018 lines 2-3])
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis to incorporate the teachings of Duluk because Skourtis fails to explicitly disclose the GPU comprising logic circuitry which is taught by Duluk. Incorporating the teachings of Duluk to Skourtis allows for the apparatus to incorporate a GPU that has a logic circuity and is not all software based. 

Regarding Claim 9, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1. Skourtis further discloses the one or more Al tasks correspond to one or more of: parallel processing tasks, compute intensive tasks, encryption or decryption tasks, or Machine Learning or Deep Learning tasks. (Paragraph [0068 lines 2-5] E.N. Some examples of computations can be machine learning algorithms, training algorithms, computational algorithms as well as analytical algorithms.)

Regarding Claim 11, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1. Skourtis does not, but in related art, Duluk teaches: the GPU or the CPU each comprise one or more processor cores. Duluk (Paragraph [0018 lines 1-3] E.N. Each of the GPU/CPU can contain a processor)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis to incorporate the teachings of Duluk because Skourtis fails to explicitly disclose that the GPU or the CPU each comprise one or more cores which is taught by Duluk. Incorporating the teachings of Duluk to Skourtis allows for the CPU or GPU to have at least one core allowing it to do its executables at a reasonable time. 

Regarding Claim 14, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1. Skourtis does not, but in related art, Duluk teaches: a System On Chip (SOC) device or a signal integrated circuit device comprises one or more of: the logic circuitry, the memory, and a processor having one or more processor cores. (Paragraph [0024 lines 4-8] E.N. SoC can be formed by integrating a parallel processing subsystem with one or more system elements such as a memory bridge, CPU and I/O bridge) 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis to incorporate the teachings of Duluk because Skourtis fails to explicitly disclose SoC which is taught by Duluk. Incorporating the teachings of Duluk to Skourtis allows for the use of SoC in the apparatus.

Regarding Claim 16, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1. Skourtis and Duluk do not, but in related art, Yamamoto teaches: wherein the vehicle comprises one or more of: an automobile, a truck, a motorcycle, an airplane, a helicopter, a vessel or ship, a train, or a drone. (Paragraph [0041])
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis in view of Duluk to incorporate the teachings of Yamamoto because both Skourtis and Duluk fail to explicitly disclose vehicle comprising of a truck which is taught by Yamamoto. Incorporating the teachings of Yamamoto to Skourtis and Duluk allows for an apparatus to incorporate vehicles into its apparatus.

Regarding Claim 23 Skourtis in view of Duluk and in further view of Yamamoto disclose the non-transitory one or more computer-readable medium of claim 22, Skourtis further discloses comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations (Paragraph [0022]).
to cause encryption of the stored data prior (Paragraph [0016 lines 2-4]).
Skourtis does not, but in related art, Duluk teaches: to transmission of the stored data from the shared memory partition of the memory to the GPU only memory partition of the memory. (Paragraph [0018 lines 7-9] E.N. Due to GPU-owned memory having a shorter access time compared to a shared memory, frequently accessed memory pages can be migrated to a GPU only memory system.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skourtis to incorporate the teachings of Duluk because Skourtis already discloses encrypting data while failing to explicitly teach transmission of the stored data from shared to GPU only memory which is taught by Duluk. Incorporating the teachings of Duluk to Skourtis allows for the apparatus to transmission the stored data in a secure way as the data that is being transported is encrypted.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skourtis (US20200089917) in view of Duluk (US20140281110) and in further view of Yamamoto (US20150248742) and Zhu (US10237566).
	
	Regarding Claim 10, Skourtis in view of Duluk and in further view of Yamamoto discloses the apparatus of claim 1. Skourtis in view of Duluk and in further view of Yamamoto do not, but in related art, Zhu teaches: wherein the GPU is a Vector Processing Unit (VPU). (Col [12 lines 9-14])
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teachings of Skourtis, Duluk and Yamamoto because the combination of Skourtis, Duluk and Yamamoto fail to explicitly teach that a GPU is a VPU which is taught by Zhu. Incorporating the teachings of Zhu to Skourtis, Duluk and Yamamoto allows for the apparatus to run vertex shaders which can be used for parallel processing. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Skourtis (US20200089917) in view of Duluk (US20140281110) and in further view of Yamamoto (US20150248742) and Tarditi (US20060098017).
Regarding Claim 12, Duluk in view of Skourtis and in further view of Yamamoto disclose the apparatus of claim 1. However, Duluk in view of Skourtis and in further view of Yamamoto do not, but in related art, Tarditi teaches: wherein the GPU comprises an AI shader logic to initialize an Al application (Paragraph [0182] Parallel Processing is done using shades in the GPU).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to incorporate the teachings of Tarditi to Skourtis, Duluk and Yamamoto to include wherein the GPU comprises an Al shader logic to initialize an Al application. Doing so would allow the GPU to run shaders which in turn can be used for Al tasks or parallel processing tasks.
	Regarding Claim 13, Duluk in view of Skourtis and in further view of Yamamoto disclose the apparatus of claim 1. However, Duluk in view of Skourtis and in further view of Yamamoto do not, but in related art, Tarditi teaches: wherein the Al shader comprises logic to respond to a query corresponding to the one or more Al tasks. (Paragraph [0181] E.N. The interpreter which is able to create shaders are able to respond to AI task such as parallel processing.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tarditi to Skourtis, Duluk and Yamamoto to include wherein the AI shader comprises logic to respond to a query corresponding to the one or more AI tasks. Doing so would allow the shader from responding to the request from parallel processing or AI tasks for nongraphical computations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435